DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9, and 11-18 are allowed.
Considering Claim 1:  The prior art of record does not teach or suggest the carrier composition as having a pH of at least 9 to no more than 12.  Knox (US Pat. 6,398,861) teaches a carrier composition comprising an acid compound and various neutral compounds (Example 4).  As such, the pH of the carrier composition would be acidic, rather than the claimed alkaline pH.  There is no suggestion in the prior art of record to modify the pH of the composition of Knox to the claimed range.  
Considering Claim 13:  The prior art of record does not teach the claimed composition where the carrier composition comprises at least 20 weight percent of starch ethers or at least 10 weight percent of sacchrose.  The closest prior art of record is Hoffmann et al. (CA 2826831).  Hoffmann et al. teaches a composition comprising 5 to 50 weight percent of a starch ether, 3 to 20 weight percent of a sodium salt of a C12 to C22 fatty acid, 0 to 30 weight percent of sucrose/saccharose and 25 to 92 weight percent of water and further adjuvants (¶0038; 0050).
	There is not suggestion in the prior art of record to add the claimed flake shaped particles having the claimed size to the composition in the claimed amount absent impermissible hindsight.  There are a virtually unlimited number of pigments that can be added to the composition known in the art, and there is no suggestion in the art leading a person having ordinary skill in the art to the specific flake shaped particles in the specific amount and size.
Considering Claim 15:  The prior art of record does not teach or suggest the claimed composition where the inorganic material is from the claimed group.  The closest prior art is Schmucker-Castner et al. (US 2004/0087668).  Schmucker-Castner et al. teaches a water based preparation (Abstract) comprising a carrier comprising less than 5 weight percent of fatty acids having 14 or more carbon atoms (¶0056) and a mica pigment coated with a metal oxide in an amount 0.15 weight percent to 3 weight percent (¶0073).  
	There is no suggestion in the prior art of record to form the claimed plastic layers on the mica of Schmucker-Castner et al., and no suggestion that they would provide an improvement on 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767